Harrison, J. A bill of exceptions could only be sighed 1)3' the Special Judge before whom the case was tried and •the exceptions taken. Judge Pindall, the regular Judge, could not have had that direct and certain knowledge of the proceedings and rulings of the court as might enable him to make the matters excepted to a part of the record by a bill of exceptions.. The paper purporting to be a bill of exceptions, and signed by him as such, therefore, constitutes no part of the record, and is a nullity. A count for grand larceny may be joined, with one for burglary, in the same indictment. Gantt’s Digest, sec. 1351; Toliver v. The State, 35 Ark., 395. And there may be a general verdict of guilty, on the whole indictmen. Howard v. The State, 34 Ark, 433; 1 Bish. Cr. Proceed., sec. 1015a; 3 Whar. Crm. Law, sec. 3047. But “where the counts are for distinct offenses,” says Mr. Bishop, “though a general verdict of guilty will operate as a conviction of all, still it has been held,, and it seems in reason just, that the defendant is entitled, on request, to have separate findings returned upon them, oi\ at least, to have the jury in some way pass upon each by itself.” 1 Bish. Crm. Proceed., sec. 1015a. As the least- punishment for burglary is three years imprisonment in the penitentiary, and, for grand larceny, one year, it is evident the defendant was not found guilty of both, but only of one or the other. That the verdict did not show which, was not an error for which the judgment might have been arrested, or should be reversed. The defendant could have required it to be certain and distinct.. 1 Bish. Crm. Proceed., sec. 1013. An indictment need not be signed by the prosecuting attorney. It is sufficient if found by the grand jury and indorsed by their foreman. Anderson v. The State, 5 Ark., 444; 1 Chit. Crim. Law, 324; 1 Arch. Crim. Prac., 97; 1 Bish. Crim. Proceed., sec. 702. Finding no error, the judgment is affirmed.